Citation Nr: 1229237	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left ankle fracture residuals.

2.  Entitlement to service connection for systemic sclerosis.

3.  Entitlement to service connection for arthritis, including spondyloarthritis. 

4.  Entitlement to service connection for type II diabetes mellitus ("DM II"), to include as secondary to medication and corticosteroids to treat systemic sclerosis and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987, and from October 1987 to January 1992.  He also had periods of active reserve service, active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA") with the United States and Texas Army National Guard.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions dated June 2007 and November 2008, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas.

In September 2009, the Veteran testified before a Decision Review Officer ("DRO") at the Waco RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Although the Veteran had previously requesting a hearing before a Veterans Law Judge, in an October 2009 statement, he withdrew his request. 

The Board has previously considered these claims.  In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for systemic sclerosis and remanded the claims of (1) entitlement to an evaluation in excess of 20 percent for left ankle fracture residuals, (2) entitlement to service connection for arthritis, including spondyloarthritis , and (3) entitlement to service connection for DM II, for further evidentiary development.  The Veteran subsequently appealed that portion of the Board's decision which denied his claim of entitlement to service connection for systemic sclerosis to the Unites States Court of Appeals for Veterans Claims ("Court").  In January 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that portion of the Board's decision that denied service connection for systemic sclerosis and remand the case for further development and readjudication.  Thereafter, in a January 2011 Order, the Court granted the parties' Joint Motion, vacated the aforementioned portion of the Board's June 2010 decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

Thereafter, in November 2011, the Board remanded the Veteran's claim of entitlement to service connection for systemic sclerosis for additional development, specifically, to obtain any records associated with a potential award of benefits from the Social Security Administration ("SSA"), and to allow the RO or VA Appeals Management Center ("AMC") to delineate several periods of active reserve service, ACDUTRA and INACDUTRA for the Veteran's duty with the United States and/or Texas Army National Guard.  

In April 2012, the Board again remanded the Veteran's claims in order to allow for a clarification of the Veteran's  actual dates of ACDUTRA and INACDUTRA for his 79 total training days in 2005 and 8 days in 2006 with the U.S. Army National Guard and/or Texas National Guard.  The appeal has been returned to the Board for additional appellate proceedings.

The issues of entitlement to service connection for systemic sclerosis and DM II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.
 

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left ankle fracture residuals has been manifested by objective findings of stiffness and pain, with no greater than marked limitation of motion exhibited by a minimum 5 degrees of dorsiflexion and 15 degrees of plantar flexion, without evidence of ankylosis or deformity.  

2.  The Veteran's arthritis, including spondyloarthritis is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service; did not manifest to a compensable degree within one (1) year of separation from service; and was neither caused, nor aggravated by any incident of subsequent reserve duty service.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 20 percent for left ankle fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

2.  The Veteran's arthritis, including spondyloarthritis was neither incurred in, nor aggravated by, active military service, and may not be presumed to have been, and was neither caused, nor aggravated by any incident of  reserve duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 


      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to his claim of entitlement to an increased evaluation for his service-connected left ankle fracture residuals, a letter dated December 2005, advised the Veteran that he should provide evidence showing that his disability had increased in severity.  The letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining evidence.  This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.
With regard to his service connection claims, letters dated March 2007, May 2007 sand August 2008, respectively, informed the Veteran of the types of evidence needed in order to substantiate his claim of entitlement to service connection, including a claim for service connection on a secondary basis, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board further observes that the letters afforded the Veteran appropriate notice per Dingess/Hartman, supra.  Thus, the Board concludes that the duty to notify has been satisfied.

      B.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA examination reports dated February 2006, March 2007 and February 2011.  Also of record is a statement from the Social Security Administration ("SSA"), indicating that the Veteran has not applied for disability benefits, and a statement from the Texas Adjutant General's Department listing the Veteran's periods of ACDUTRA and INACDUTRA during 2005 and 2006.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the examination reports reveals that, although the February 2006 examination was inadequate, in that the examination focused solely on the right ankle instead of the left, during the March 2007 and February 2011 examinations,  the VA examiners reviewed the pertinent treatment reports of record, performed comprehensive examinations, including a review of diagnostic test results, elicited from the Veteran his history of complaints, injuries and symptomatology, and provided clinical findings detailing the results of the examinations.  Moreover, the February 2011 examiner provided a thorough and well-reasoned explanation for his conclusion that the Veteran's claimed disabilities were neither caused, nor aggravated by, active service or reserve duty.  Accordingly, the Board concludes that the examination reports are adequate upon which to base decisions in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to an evaluation in excess of 20 percent for left ankle fracture residuals.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2011).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Veteran's left ankle fracture residuals have been rated under DC 5271.  Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  In order to obtain a higher rating under DC 5270, there must be findings of ankylosis.  Ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 30 percent rating.  Ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.

The normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that the words "slight," "moderate," and "marked, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.   38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that his left ankle disability is of greater severity than the current 20 percent rating contemplates.  Specifically, he avers that he has constant pain and stiffness, making ambulation difficult.  

In March 2007, the Veteran was afforded a VA orthopedic compensation and pension examination, at which time, the examiner noted that he had sustained a left medial malleolus fracture in 1987, followed by surgical repair and subsequent hardware removal.  Upon examination, there was no evidence of swelling.  There  was a well-healed, 7-cm medial surgical scar without adherence, limitation of function or tenderness.  There was, however, tenderness anteriorly along the ankle joint and inferiorly along the medial malleolus.  Active ranges of motion were 0-5 degrees dorsiflexion and 0-15 degrees plantar flexion, both with pain.  Following repetitive use, there was increased pain but no other limitations.  There was no evidence of incoordination, fatigue, weakness or lack of endurance.  It was noted that previous x-rays revealed normal findings.  The diagnosis was left ankle spondyloarthritis associated with scleroderma along with prior medial malleolus ankle fracture with daily stiffness, pain and locking in the posterior aspect of the joint. 
Following the VA examination, VA treatment reports through April 2012 show no evidence that the Veteran complained of, or sought treatment for, his left ankle disorder, despite receiving orthopedic treatment for other conditions.

In February 2011, the Veteran was afforded a second VA examination, at which time, he complained of stiffness and pain with walking or standing.  It was noted that he worked as a security guard and, because his job duties included a great deal of walking, he used an ankle brace intermittently to increase stability.  The Veteran confirmed that, other than the surgery to repair his left ankle fracture and the subsequent surgery to remove the hardware, he had undergone no additional surgical procedures.  He noted, however, that his ankle pain had steadily increased ever since the original injury.  On examination, dorsiflexion was 0-10 degrees and plantar flexion was 0-25 degrees.  It was noted that he experienced pain throughout the full range of motion, but it was worse at the extremes of both flexion and extension.  Repetitive motion resulted in increased pain in both dorsiflexion and plantar flexion, however, there was no additional fatigue, weakness, lack of endurance or incoordination.  There was no effusion or gross deformity, no ankylosis, crepitus within the joint spaces, overlying inflammation, edema or effusion.  The diagnosis was left ankle medial malleolar fracture with open reduction internal fixation with degenerative joint disease as a result of the fracture.  
 
Based on a review of the complete evidence of record, the Board concludes that the Veteran's left ankle fracture residuals have resulted in no more than a marked limitation of motion without any evidence of ankylosis or deformity.  As noted, while the February examination report showed some improvement over the March 2007 examination results, at which time, his range of motion was severely limited to less than half the normal range of motion of the joint, it is clear that there was only limited progression.  Nonetheless, because the medical evidence failed to demonstrate any findings of ankylosis or deformity, a higher disability rating is not for application.  Accordingly, the Board finds that the current disability rating of 20 percent under DC 5271 is warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's left ankle disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, because the Veteran has not been shown by the medical evidence to have ankylosis or malunion of the os calcis or astragalus, and there is no evidence that he ever underwent an astragalectomy (removal of the astragalus bone for ankle stabilization), there are no other diagnostic codes pertaining specifically to disability of the ankle applicable to the Veteran's left ankle disorder.

With regard to assigning a higher disability rating for the Veteran's left ankle disability based on functional loss, as contemplated by the Court's holding in DeLuca v. Brown, the Board acknowledges the Veteran's claims that his left ankle disorder prevents him from walking far distances or standing for extended periods of time.  However, while the VA examiners noted his contentions, including increased pain upon repetitive motion, they each specifically found that repetitive motion elicited no additional functional impairment due to weakness, fatigability, incoordination or lack of endurance.  Accordingly, the Board finds that the Veteran is adequately compensated by the 20 percent rating presently assigned.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's left ankle disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  As discussed above, his disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of impairment caused by his disability, and higher ratings are provided for evidence of greater disability.  Additionally, there is no unusual clinical picture presented, such as repetitive hospitalization or surgical procedures, or any other factor that would take the Veteran's left ankle disability outside of the norm.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 20 percent under DC 5271 for service-connected left ankle fracture residuals.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

B.  Entitlement to service connection for arthritis, including spondyloarthritis. 

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty; any period of active duty for training ("ACDUTRA"), during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training ("INACDUTRA") during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3),   3.309(a) (2011).

The Veteran contends that he has arthritis, particularly of the right knee, that was caused or aggravated by active service.  Alternatively, he claims that an injury sustained during ACDUTRA service in 2005 caused or aggravated his arthritis.

Review of the Veteran's service treatment records shows no evidence of complaints of, treatment for, or a diagnosis of arthritis or spondyloarthritis.  There is also no evidence that either condition was diagnosed to a compensable degree within one year of the Veteran's separation from service in January 1992.
Records received from the Texas Adjutant General's Department show that, between May 9, 2005, and April 9, 2006, the Veteran served approximately nine (9) weekends of INACDUTRA service (June 11-12, 2005; June 13-14, 2005; October 15, 2005; November 11-13, 2005; December 10-11, 2005; January 21-22, 2006; February 11-12, 2006; March 17-19, 2006; and April 7-9, 2006).  He served on ACDUTRA for approximately four weeks, between May 9-15, 2005, May 16-31, 2005, and June 1-10, 2005.  

VA treatment records show that, during an August 2007 x-ray of the right knee, the joint spaces were well-maintained, there was no evidence of fracture or dislocation, no significant degenerative spurring or evidence of loose bodies, and no large joint effusion.  By December 2007, however, he was seen in the VA Medical Center ("VAMC") rheumatology Department of Veterans Affairs ("VA") Regional Office ("RO") with complaints of systemic sclerosis diagnosed in 2005 and right knee pain.  The clinician noted that the Veteran had also undergone bilateral arthroscopic surgery on the knees.  An examination revealed severely decreased range of motion of both knees.  A November 2007 right knee MRI revealed minimal degenerative changes of the posterior limbs of the menisci.  The clinician, however, observed that while there were degenerative meniscal changes, there were no tears or other signs of internal derangement.  The recommendation was for initial treatment for degenerative arthritis of the right knee.  

Subsequent VA treatment records through April 2012 show that the Veteran received regular treatment for the right knee in the form of steroid and Synvisc (hyaluronan) injections.  Although he complained of left knee pain, he said the right knee was worse and he did not receive treatment for the left knee.

In addition to the VA treatment reports, the claims folder also contains a September 2008 letter from Dr. W. R. Vandiver, a private orthopedic surgeon, who wrote that he had "seen and evaluated" the Veteran, as well as read the service and civilian treatment records, although, he did not indicate that he was the Veteran's treating physician.  He noted that the Veteran complained of right knee pain, mainly in the patellofemoral joint, and had undergone an arthroscopic procedure following service, which showed significant arthritis in that joint.  Based on a June 2008 clinical evaluation of the Veteran, Dr. Vandiver found his right knee problem appeared to be chronic and consistent with an injury the Veteran claimed to have incurred during active duty service in the 1980's in terms of mechanism and pathology that would be expected from such an injury.  Although Dr. Vandiver wrote that the Veteran was on active duty when the injury occurred, there is no indication in the letter that he actually found or reviewed any record of such a knee injury.  He concluded by opining that the Veteran had pathology in the right knee that is consistent with an injury that occurred in the Navy in the 1980's while on active duty and that he had evaluated the condition.  

In February 2011, the Veteran was afforded a VA orthopedic examination, at which time, although he reported having left knee pain, he said that he knew of no injuries occurring during active duty service that could have caused or aggravated his left knee pain.  With regard to the right knee, however, the Veteran reported that he had sustained an injury in 2005 while on weekend duty with the Texas Army National Guard.  He also told the examiner that, in approximately 1998, while a civilian, he sustained a tear to his right knee cartilage, followed by an arthroscopy, at which time, he was diagnosed with severe arthropathy of the right knee.  He described experiencing daily right knee pain (although, he said he used braces on both knee intermittently) primarily in the anterior medial area, although, he also had pain of the entire anterior portion of the knee.  He added that the pain increased with walking on a flat surface, squatting, kneeling, ascending stairs, walking on a flat surface more than two blocks and standing in place more than 20 minutes.  Although the examiner noted that a right knee x-ray had not been performed in several years, he noted that an MRI from October 2010 revealed severe bone-on-bone cartilage abnormality within the tri-compartment of the right knee, but no specific cartilaginous or ligamental damage.  

Based on the examination findings, the VA examiner diagnosed the Veteran's left knee as degenerative joint disease and opined that it was less likely than not caused or aggravated by, or the result of active duty service.  In this respect, he noted that the Veteran's service treatment records revealed no examinations or treatment to the left knee.  He diagnosed the right knee as severe degenerative joint disease aggravated by a meniscal tear in 1998 with operative repair.  He opined that the condition was less likely than not caused or aggravated by active duty service.  In this regard, he noted that aggravation of degenerative joint disease of the knee was well-documented in the treatment records as having increased following the Veteran's meniscal repair procedures, all of which involve trimming of portions of the meniscus.  This, he said, leads to a much more aggressive degenerative disease than would normally be found in an individual without such surgery or cartilage tears.  Moreover, he noted that he found no evidence in the active duty service treatment records of any treatment to the right knee, and that the injury which led to his surgery had occurred while he was a civilian, noting also that the operation occurred in a civilian hospital rather than a service facility.  Finally, he concluded that the knee injury that the Veteran said occurred while he was on weekend National Guard reserve training was not the underlying cause of the aggressive degenerative disease that was documented in 1998 at the time of the original arthroscopy and was not an active service-related right knee injury.  Rather, he opined that any injury having occurred during reserve duty would be considered a temporary exacerbation of a non-service-connected knee disorder.
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
  
Based on a review of the pertinent evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for arthritis, including spondyloarthritis.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct or presumptive basis.
  
In this regard, the Board notes that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this regard, although the Board notes the letter from the private orthopedic surgeon, Dr. Vandiver, who opined the Veteran had pathology in the right knee that is consistent with an injury that occurred in the Navy in the 1980's while on active duty, there is no actual support for such statement.  While Dr. Vandiver said that he had reviewed the Veteran's service treatment records, as discussed above, there is no indication in the letter that he actually found or reviewed any record of such a knee injury.  Rather, it appears that his opinion was based primarily on the Veteran's self-reported statements concerning having sustained a severe knee injury during active duty service.  In this respect, the Court has held that the mere transcription of a claimant's lay history is not transformed into "competent medical evidence" simply because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

With regard to granting service connection on a direct basis, the Board finds the most probative evidence to be the opinion of the VA examiner, who, after thoroughly reviewing the evidence of record, including the Veteran's service and post-service treatment records, interviewing the Veteran regarding his history of knee injuries and symptomatology, performing a comprehensive physical examination, along with a review of diagnostic test results, opined that it was less likely than not that either his left or right knee disorder were the result of service or an injury sustained during weekend National Guard training.  Rather, he opined that the severe right knee degenerative arthritis resulted from the Veteran's meniscal repair procedures, which he said leads to a much more aggressive degenerative disease than would normally be found in an individual without such surgery or cartilage tears.  

In addition to the medical evidence, the Board has also considered the Veteran's contention that his current right knee condition is the result of an injury sustained during weekend ACDUTRA service (although, the Board also clearly notes that he told Dr. Vandiver that the condition was the result of an injury suffered during active duty service).  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that joint and muscular pain are the types of symptoms that the Veteran is competent to describe, his assertions must be adequately considered.  The Board notes, however, that while the Veteran is competent to testify that he injured his right knee during service and has experienced knee pain ever since, the competence of lay testimony must be distinguished from the credibility of the testimony.

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not merely relying on a lack of service treatment records, but on the Veteran's varied statements as to how the condition occurred.  

Moreover, the Board observes that the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, not only are the Veteran's service treatment records negative for any evidence of a right knee injury or condition, but, as discussed, a competent VA examiner, after a review of the evidence of record, concluded that the Veteran's right knee disorder was less likely than not to be related to an incident or injury of active or reserve duty service.  Accordingly, the Board places greater probative weight on the opinion of the VA examiner, a competent, experienced medical profession, than on the Veteran's ever-changing lay statements.

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for arthritis, including spondyloarthritis, on a direct basis.  Service connection is also not warranted on a presumptive basis, as there is no medical evidence that the Veteran developed arthritis to a compensable degree within one year from the date of separation from service.  In addition, service connection is not warranted based on a disease incurred during ACDUTRA service, or an injury sustained during ACDUTRA or INACDUTRA service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability evaluation in excess of 20 percent disabling for a left ankle fracture residuals is denied.

Entitlement to service connection for arthritis, including spondyloarthritis, is denied.

REMAND

Entitlement to service connection for systemic sclerosis.

The Veteran avers that his systemic sclerosis was diagnosed and/or developed in 2005 during a period of ACDUTRA.  Although the Board regrets the need for another remand, after a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

As discussed above, Texas Army National Guard records now associated with the claims folder show that the Veteran served on ACDUTRA service for approximately four weeks between May 9-15, 2005, May 16-31, 2005, and June 1-10, 2005.  Unfortunately, the treatment reports of record are not clear as to precisely when the condition was diagnosed or developed.  Accordingly, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's systemic sclerosis was incurred during ACDUTRA service is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination (that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service) is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Entitlement to service connection for DM II, to include as secondary to medication and corticosteroids to treat systemic sclerosis and arthritis.

The Veteran claims that he developed DM II as a result of medication and corticosteroids used to treat systemic sclerosis and arthritis.  However, because the Veteran's systemic sclerosis has not yet been found to be related to a period of active duty or ACDUTRA service, the Board finds this issue to be inextricably intertwined with the issue of entitlement to service connection for systemic sclerosis and cannot be adjudicated at this time.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).   Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to that issue have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  Please insure that all loose treatment records are secured (two-hole-punched) and added to the claims folder.  

3.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a qualified examiner to determine the nature, approximate onset date and severity of any current systemic sclerosis.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit from the Veteran a complete history of the Veteran's symptomatology related to the condition (during and after periods of active military service and during reserve service) and must note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his/her opinion.  

4.  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed systemic sclerosis was incurred or diagnosed at any time between May 9-15, 2005, May 16-31, 2005, and June 1-10, 2005.  

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

5.  If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the condition.

6.  Thereafter, the RO/AMC should review the examination report and take whatever other appropriate development of the claim(s) is deemed necessary, to include a VA examination for the claim of DM II, if warranted.


7.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


